DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bryc et al [US 2018/0287956 A1].
	As to claims 1, 14, and 15, Bryc et al teach a data centre utilisation forecasting system [e.g., “The described technology is generally directed towards predicting a need for provisioned (e.g., cloud computing) resources so that the provisioned resources are proactively provisioned and operational before their actual need” in Abstract], comprising:
a behavioural profiler configured to determine a plurality of data centre virtual behaviour patterns from data centre utilisation information [e.g., “The technology described herein comprises predictive computing resource provisioning logic 114 that uses predictive data comprising historical data 116 and/or state data 118 to proactively provision computing resources in advance of their actual need. Example historical data 116 includes (but is not limited to) prior traffic patterns, prior load (e.g., the size and shape of the traffic) and any other metrics that may be used to predict a need for computing resources” in paragraph 0029; “FIG. 1 generally represents an implementation that processes the predictive data comprising historical data 116 and/or state data somewhat regularly, e.g., as re-provisioning may be needed (on demand/dynamically) to determine the anticipated need for resources. For example, a straightforward use of historical data is to dynamically look at what happened previously under similar state conditions, (e.g., a week ago), possibly within some (e.g., a two-hour) time window, and predict traffic/load accordingly” in paragraph 0034; “Such a controlled reduction in resource instances allows the data service to more closely match its historical traffic patterns” in paragraph 0044; “For convenience, the historical data may be divided among different datasets, such as a Monday (non-holiday) dataset, a Monday holiday dataset, and so on. Multiple similar datasets may be combined” in paragraph 0054]; and
a data centre utilisation predictor configured to calculate at least one data centre utilisation metric based on the determined data centre virtual behaviour patterns, data centre policy information and/or infrastructure data representing hardware and/or software components of a data centre [e.g., “The technology described herein comprises predictive computing resource provisioning logic 114 that uses predictive data comprising historical data 116 and/or state data 118 to proactively provision computing resources in advance of their actual need. Example historical data 116 includes (but is not limited to) prior traffic patterns, prior load (e.g., the size and shape of the traffic) and any other metrics that may be used to predict a need for computing resources” in paragraph 0029; “FIG. 1 generally represents an implementation that processes the predictive data comprising historical data 116 and/or state data somewhat regularly, e.g., as re-provisioning may be needed (on demand/dynamically) to determine the anticipated need for resources. For example, a straightforward use of historical data is to dynamically look at what happened previously under similar state conditions, (e.g., a week ago), possibly within some (e.g., a two-hour) time window, and predict traffic/load accordingly” in paragraph 0034; “Note that depending on the cloud computing system's (or enterprise network's) provisioning specifications, a change in provisioned resources may or may not need to be based upon the amount currently allocated. For example, one implementation may need to know the number currently allocated and ask for an increase relative to that number, (e.g., the provisioned resources currently number 150, and for some given service 1 the predictive computing resource provisioning logic 114 wants a total of 350 and thus requests an increase of 200). Alternatively, it may be sufficient for the predictive computing resource provisioning logic 114 to request the number of resource instances that each service needs at a given time, (e.g., allocate 350 total resources for service 1), with the cloud computing system able to perform the math to allocate/deallocate resource instances to provide the requested number of resource instances as soon as possible for each service” in paragraph 0039; “Such a controlled reduction in resource instances allows the data service to more closely match its historical traffic patterns” in paragraph 0044].
As to claim 2, Bryc et al teach wherein each data centre virtual behaviour pattern represents the behaviour of a subset of one or more of: servers of the data centre; software tasks running in the data centre; users of the data centre; jobs comprising a plurality of software tasks running in the data centre; racks comprising a plurality of servers; or virtual machines or containers [e.g., “FIG. 1 generally represents an implementation that processes the predictive data comprising historical data 116 and/or state data somewhat regularly, e.g., as re-provisioning may be needed (on demand/dynamically) to determine the anticipated need for resources. For example, a straightforward use of historical data is to dynamically look at what happened previously under similar state conditions, (e.g., a week ago), possibly within some (e.g., a two-hour) time window, and predict traffic/load accordingly” in paragraph 0034; “Such a controlled reduction in resource instances allows the data service to more closely match its historical traffic patterns” in paragraph 0044; “For convenience, the historical data may be divided among different datasets, such as a Monday (non-holiday) dataset, a Monday holiday dataset, and so on. Multiple similar datasets may be combined” in paragraph 0054; fig. 5].
As to claim 3, Bryc et al teach wherein the data centre utilisation information comprises a data centre trace log [e.g., “One or more aspects are directed towards technology that uses historical data such as past load, traffic, and/or other metrics related to cloud computing resources and/or other computing resources, in order to predict near term traffic and provision an appropriate amount of computing resources needed in order to meet that increased traffic if and when it occurs” in paragraph 0023; “In the example of FIG. 7, historical data 718 may be maintained in any suitable way, e.g., as a single dataset, or multiple datasets (e.g., one historical dataset per month, one per service, and so on)” in paragraph 0054].
As to claim 4, Bryc et al teach wherein the data centre utilisation information comprises data relating to one or more of: compute element utilisation, memory utilisation, disk utilisation, cooling utilisation, power consumption, and/or heat generation [e.g., “One or more aspects are directed towards technology that uses historical data such as past load, traffic, and/or other metrics related to cloud computing resources and/or other computing resources, in order to predict near term traffic and provision an appropriate amount of computing resources needed in order to meet that increased traffic if and when it occurs” in paragraph 0023; “For instance, some of the examples refer to cloud computing systems that provision computing resource instances such as virtual machines, each virtual machine having certain processing and memory resources” in paragraph 0023].
As to claim 5, Bryc et al teach wherein the data centre utilisation information comprises data regarding one or more tasks submitted by one or more users, data relating to resources requested by each user for each task, and an actual amount of resource that was actually required to complete each task [e.g., “For example the data service 102 may be a provider of streaming video content, such as movies and television shows, in which event the client requests are generally related to obtaining data representing the movies and television shows being offered, as well as for data corresponding to the streamed content once a movie or television show has been selected for streaming to a user's client device” in paragraph 0027; “For example, for a streaming video service, a heavily promoted first-time television special that is expected to draw a huge number of viewers does not have any direct historical data regarding prior viewership, but may have other state data (e.g., determined from analyzing social media content, surveys, pay-per event subscriptions and so on) indicating that a spike in viewership is likely to occur at the time it is first offered. Another example of state data that may be used as predictive data is whether a popular show is premiering a new episode or is re-running an episode (already or previously available for streaming) in its regular time slot. A movie that is run for the first time on a given channel, which at that time also becomes available for streaming, may result in a spike in streaming video viewing requests” in paragraph 0030].
As to claim 8, Bryc et al teach wherein behavioural profiler is configured to calculate one or more features to represent each server, task or user of the data centre utilisation information, the features including one or more of: a submission rate, representing the number of tasks submitted by a user per hour; a requested amount of compute element per task, and/or a requested amount of memory per task [e.g., “Other ways to request the provisioning of resources are feasible; e.g., a request may be for the cloud system to handle so many writes per second, so many reads per second and so on, (and/or a total amount of processing power and memory) with the cloud computing system determining the amount of resources needed to handle the specified amount” in paragraph 0039; “FIG. 5 shows a graph 550 of traffic-related requests collected every minute for a certain resource usage-related metric (write counts) over some time frame, e.g., five days within the last two weeks. The solid line represents the provisioned amount of resources, while the dashed line represents the actual resources consumed, using units of write counts as a gauge of resource provisioning” in paragraph 0045].
As to claim 9, Bryc et al teach wherein the utilization predictor comprises: an environment generator, configured to: generate simulated components of a simulated datacentre based on the data centre policy information and/or infrastructure data, and generate a simulated workload for the simulated data centre by generating users and/or tasks and/or servers based on the behaviour patterns, and a simulation engine, configured to execute the simulated workload on the simulated components [e.g., “In a situation where the cloud computing system (or enterprise network) does not allow such direct numeric control of provisioned computing resources, it is also feasible for the predictive computing resource provisioning logic 114 to predictively provision the resources needed by sending simulated traffic, in advance, which causes the amount of provisioned resources to increase by the appropriate time of actual need. Such simulated traffic may be ramped up over time so that the generally simultaneous actual traffic gets through and is properly handled” in paragraph 0040].
As to claim 10, Bryc et al teach wherein the utilisation predictor comprises a monitoring unit operable to collect data from the simulated data centre and generate the at least one data centre utilisation metric based on the collected data [e.g., “In a situation where the cloud computing system (or enterprise network) does not allow such direct numeric control of provisioned computing resources, it is also feasible for the predictive computing resource provisioning logic 114 to predictively provision the resources needed by sending simulated traffic, in advance, which causes the amount of provisioned resources to increase by the appropriate time of actual need. Such simulated traffic may be ramped up over time so that the generally simultaneous actual traffic gets through and is properly handled” in paragraph 0040].
As to claim 11, Bryc et al teach wherein the at least one data centre utilisation metric is one or more of: CPU load; temperature; cooling cost; throughput and/or an energy efficiency metric [e.g., “Moreover, the technology is independent of any particular virtual machine or other machine configuration, and indeed, may be used to allocate more specific computing resources (memory and CPU resources) within virtual and/or physical machines, and similarly may be used to allocate storage, bandwidth, number of connections and other computing resources” in paragraph 0026; “Other ways to request the provisioning of resources are feasible; e.g., a request may be for the cloud system to handle so many writes per second, so many reads per second and so on, (and/or a total amount of processing power and memory) with the cloud computing system determining the amount of resources needed to handle the specified amount” in paragraph 0039; “FIG. 5 shows a graph 550 of traffic-related requests collected every minute for a certain resource usage-related metric (write counts) over some time frame, e.g., five days within the last two weeks. The solid line represents the provisioned amount of resources, while the dashed line represents the actual resources consumed, using units of write counts as a gauge of resource provisioning” in paragraph 0045].
As to claim 12, Bryc et al teach wherein the infrastructure data comprises one or more of: information of physical components of the data centre; power system data; virtual and software data [e.g., “However, the technology described herein may be used in an enterprise's own network hardware instead of or in addition to cloud-based services, and may be used on virtual and/or physical machines. Moreover, the technology is independent of any particular virtual machine or other machine configuration, and indeed, may be used to allocate more specific computing resources (memory and CPU resources) within virtual and/or physical machines, and similarly may be used to allocate storage, bandwidth, number of connections and other computing resources” in paragraph 0026].
As to claim 13, Bryc et al teach wherein the data centre policy information and/or infrastructure data is defined recursively, so that elements of data centre policy information and/or infrastructure data are defined at varying levels of detail [e.g., “For example, the offline-computed schedule 224 may be read by the predictive computing resource provisioning logic 114 or by a provisioning event generator 770 (FIG. 7) or the like that generates provisioning events. The schedule may be read as appropriate, e.g., periodically, such as every minute, depending on how frequently a change may be needed” in paragraph 0036; “Once the initial data starts to be used for predictively provisioning resources as described herein, the historical datasets may be continually updated without needing to overprovision” in paragraph 0053].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryc et al [US 2018/0287956 A1] in view of Moreno et al [“Analysis, Modeling and Simulation of Workload Patterns in a Large-Scale Utility Cloud”, IEEE TRANSACTIONS ON CLOUD COMPUTING, VOL. 2, NO. 2, APRIL-JUNE 2014, pp. 208-221].
	As to claim 6, Bryc et al do not explicitly teach, however Moreno et al teach wherein the behavioural profiler is configured to determine the data centre virtual behaviour patterns by clustering one or more of the servers, the software tasks or the users [e.g., “The second step of the methodology is to cluster tasks and users composed by the parameters defined for analyzing and creating realistic workload models derived from empirical data. k-means clustering is a popular data-clustering algorithm to divide n observations into k clusters, in which analyzed data sets are partitioned in relation to the selected parameters and grouped around cluster centroids” at right column in page 211].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Moreno et al’s teaching above including determining the data centre virtual behaviour patterns by clustering one or more of the servers, the software tasks or the users the number and size of holes in the first area for the compaction threshold in order to increase feasibility and/or manageability for the large amount of resources of Bryc et al.
As to claim 7, the combination of Bryc et al and Moreno et al wherein the behavioural profiler is configured to select an optimal number of clusters by clustering for a plurality of values of k, and to select the value of k in which a variability of the clusters is below a predetermined threshold [e.g., “The second step of the methodology is to cluster tasks and users composed by the parameters defined for analyzing and creating realistic workload models derived from empirical data. k-means clustering is a popular data-clustering algorithm to divide n observations into k clusters, in which analyzed data sets are partitioned in relation to the selected parameters and grouped around cluster centroids [23]. One critical factor in such an algorithm is determining the optimal number of clusters. For the analysis, we use the statistical method proposed by Pham, et al. [24]. This method, shown in Equations (7) and (8), allows us to select the number of clusters based on quantitative metrics avoiding qualitative techniques that introduce subjectivity. This clustering method considers the degree of variability among all the elements within the derived clusters in relation to the number of analyzed parameters. A number of clusters k is suggested when this variability represented by f(k) is lower than or equal to 0.85 according to the observations presented by the authors. SK is the sum of cluster distortions, Nd is the number of parameters within the population and ak is the weight factor based on the previous set of clusters” at right column in page 211 of Moreno et al].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lui et al [US 2017/0302521A1] teach a data centre utilization predictor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        5/6/2022